Citation Nr: 0531411	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased evaluation for the service-
connected right ankle injury status post Ellis-Jones 
procedure, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2005.  



FINDINGS OF FACT

The service-connected right ankle disability currently is 
shown to more nearly approximate one of marked functional 
limitation due to pain; ankylosis is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the service-connected right ankle disability have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71 including Diagnostic Code 5271 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in March 2003, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the January 2004 Statement of the Case and the November 
2004 Supplemental Statement of the Case, the RO provided the 
regulations for compensable ratings for the claim, and 
thereby informed him of the evidence needed to substantiate 
the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

Historically, in a December 1978 decision, the RO granted 
service connection for a right ankle disability, and assigned 
a 10 percent rating.  

This decision was based on a September 1977 Medical Board 
Report that noted a right ankle injury on active duty, and 
subsequent surgery to the right ankle.  The October 1978 VA 
examination report showed instability in the right ankle.  
The 10 percent rating has remained in effect since that time.

In March 2003, the veteran submitted a claim for an increased 
rating for his right ankle disability.  

A June 2002 VA outpatient note indicates that the veteran 
reported chronic pain in his right ankle.  He had some pain 
relief with medications.  He described the pain as a 
toothache type of pain that was constant.  There was no 
swelling.  

On examination, there was medial and lateral point tenderness 
in the right foot with normal range of motion.  The 
impression was that of chronic pain secondary to soft tissue 
injury, resulting from previous trauma.  

A September 2002 VA outpatient note indicates that the 
veteran complained of limitation of pain in his legs and 
feet.  It was noted that the veteran was unable to walk long 
distances, and he had a wheelchair.  The assessment was that 
of chronic pain of the ankles.  It was noted that surgery was 
not an option.  

A December 2002 VA outpatient note indicates that the veteran 
complained of chronic pain in his right ankle.  The veteran 
asked for better pain control.  On examination, there was 
good range of motion, no crepitation, and no redness or 
swelling.  

The impression was that of chronic pain secondary to soft 
tissue injury resulting from previous trauma.  It was noted 
that there was a question of whether there was tendinitis.  

The March 2003 VA examination indicates that the veteran's VA 
records were reviewed.  The veteran reported increased pain 
and discomfort in and around his right ankle.  He was able to 
work 8 to 10 hours a day up until recently.  

The veteran reported that his pain worsened toward the end of 
the day.  He stated that he was unable to stand on his right 
leg for more than approximately a half an hour to an hour 
every day.  

On examination, there was full motion in the ankle joint.  No 
weakness or atrophy was detected.  The veteran denied 
ambulating with an antalgic gait.  The veteran used a cane, 
but reported that he was able to ambulate without it.  

The impression was that of history of right ankle injury.  
The X-ray study from 2000 showed evidence of old chipped 
fragments of the tip of the lateral malleolus and 
irregularity of the medial tibia, most likely posttraumatic 
in nature.  

The examiner stated that the veteran appeared to have 
residual pain and discomfort as a consequence of the injury.  

The examiner also stated that the veteran's pain therapy 
seemed to indicate an increase in the character and duration 
of his pain such that he was presently being given Morphine 
tablets.  

A December 2003 VA outpatient note indicates that the veteran 
had chronic right ankle pain.  He reported continued pain in 
both ankles, but more so on the right.  He reported 
occasional swelling, but no fever.  He denied new joint 
involvement.  

On examination, there was no swelling, warmth, or tenderness 
on the right.  There was decreased range of motion on the 
right.  

At the May 2004 local hearing, the veteran testified in 
relevant part that he had increased pain in his right ankle 
and used a cane at all times.  He stated that he had daily 
pain at a level of 9 out of 10.  The veteran reported that 
his right ankle pain caused him to be less productive at 
work.  

A May 2004 VA examination indicates that the veteran's 
records were not available for review.  He reported having 
constant pain in his right ankle.  He described weakness and 
stiffness in the ankle.  He denied any swelling, heat, 
redness, or instability.  

The veteran reported having locking in the ankle on a daily 
basis, and fatiguability in the ankle musculature.  He 
reported having flare-ups with cold and rainy weather, during 
which he would experience more pain, stiffness, and limited 
motion.  

His ability to drive was limited by his ankle pain.  He 
stated that he had not worked since January 2004, as he found 
it too difficult to be on his feet for work.  He reported 
taking chronic pain medications for his ankle pain, including 
Morphine and Tylenol number 3.  

On examination, there was a mild limp.  The veteran used a 
cane on the right side.  Right on motion of the right ankle 
was performed with measurements made using a standard 
goniometer.  

His dorsiflexion was to 20 degrees, although there was pain 
at 20 degrees.  Plantar flexion was to 45 degrees, with no 
specific pain.  There was weakness on testing of the ankle 
everters and invertors.  Ankle dorsiflexors and ankle plantar 
flexors were full strength, graded at 5/5.  

The diagnosis was that of right ankle history of twisting 
injury to right ankle with resultant instability, resulting 
in a surgical procedure.  Full range of motion, with weakness 
as described.  The X-ray studies from 2000 revealed old chip 
fracture and posttraumatic changes.  

At the June 2005 hearing, the veteran testified in relevant 
part that on average, he had pain at a level of 7 out of 10.  
He stated that his job required him to be on his feet a lot.  
He stated that he was using several medications to control 
his ankle pain.  

The veteran indicated that his pain affected his personal and 
professional life.  He stated that he had limited motion in 
his ankle, swelling in the ankle, and used support socks for 
stability.  He indicated that VA provided him with a cane.  


Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.  

Under Diagnostic Code 5271, for moderate limitation of motion 
of the ankle, a 10 percent rating is warranted; marked 
limitation of motion warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion, and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's service-connected right ankle disability 
currently warrants an increased rating of 20 percent.  

In reaching this determination, the Board points out that the 
veteran's right ankle range of motion as noted at the May 
2004 VA examination does not support a rating in excess of 10 
percent, under Diagnostic Code 5271.  

Specifically, the Schedule for Rating Disabilities defines 
normal range of motion in the ankle as 20 degrees of 
dorsiflexion, and 45 degrees of plantar flexion.  The May 
2004 VA examination report showed that right ankle 
dorsiflexion was to 20 degrees, with pain at 20 degrees.  
Plantar flexion was to 45 degrees, with no specific pain.  
There was weakness on testing of the ankle everters and 
invertors.  


However, the evidence of record demonstrates that the veteran 
has consistently sought treatment for right ankle pain.  The 
evidence also shows that the veteran uses a cane and various 
prescribed pain medications for his right ankle pain.  

Additionally, the March 2003 VA examination indicated that 
the veteran's pain therapy seemed to indicate an increase in 
the character and duration of his pain such that he was 
presently being given Morphine tablets.  

In view of the severity of the functional impairment caused 
by the pain, as contemplated in the Deluca case, it is the 
judgment of the Board that the service-connected right ankle 
disability is more closely equivalent to that of marked 
limitation of motion of the ankle.  

Accordingly, a 20 percent rating under Diagnostic Code 5271 
is for assignment in this case given the Board's review of 
the entire evidentiary record.  

However, a rating higher than 20 percent is not warranted.  
The evidence of record does not show ankylosis of the right 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  

Accordingly, an increased evaluation of no more than 20 
percent is assignable for the service-connected right ankle 
disability in this case.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  



ORDER

An increased evaluation of 20 percent for the service-
connected right ankle injury status post Ellis-Jones 
procedure is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


